Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
1.    	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-13 are allowed 
3.    	Independent claim 1 and 12 claims a display substrate includes a plurality of pixels formed in a substantially circular pixel area and a driving circuit formed in a peripheral area surrounding the pixel area and configured to drive the pixels. A boundary is formed between the pixel area and the peripheral area, and the boundary is substantially concentric with respect to an arc defining the substantially circular pixel area. The driving circuit comprises a conductive pattern having a first side which extends in a peripheral direction crossing the boundary, in a manner not disclose or suggested in any prior art.
The representative closest prior art is Emmert et al., US Patent Application Publication (20150355487), which does not teach the claimed combination of features of claim 1, and similarly worded claim 12, comprising: -" A display substrate comprising: ... a plurality of scan lines each formed in the substantially circular pixel area, wherein the scan lines extend in a first direction; and a plurality of scan connecting lines formed between each of the scan circuits and each of the scan lines and each configured to electrically connect each of the scan lines to each of the scan circuits, wherein at least two of angles between the first direction and each of extending directions of the scan connecting lines are different from each other, and wherein at least two of the angles are substantially equal to each other”.

In regards to claims 1 and 12 the representative prior art is Emmert et al., US Patent Application Publication (20150355487). Emmert discloses a display module having a rounded shape in a matrix of pixels therein. A matrix of pixels is organized in rows and columns of pixels in a display area of the module such that a bottom pixel of each column is adjacent to a curved edge of the display area. In an inactive area outside the display area and adjacent to the bottom of the columns of pixels are a plurality of analog switch circuits configured to switch pixel signals to the columns of pixels. Additionally, a plurality of shift register circuits (i.e. scan circuits) are positioned in the inactive area outside the display area and adjacent to the either ends of the rows of pixels. The plurality of shift register circuits are configured to shift signals to different rows of the pixels within the matrix.

In regards to claim 1 and 12 Emmert alone or in combination, does not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above of the claimed invention.  Claims 2-11 and claim 13 depend from claim 1 and 12 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J MICHAUD/
Examiner, Art Unit 2694